FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CENTER FOR BIOLOGICAL DIVERSITY;         No. 16-15946
PACIFIC ENVIRONMENT; TURTLE
ISLAND RESTORATION NETWORK,                 D.C. No.
              Plaintiffs-Appellants,     4:12-cv-06325-
                                              SBA
                  v.

EXPORT-IMPORT BANK OF THE                  OPINION
UNITED STATES; FRED P. HOCHBERG,
in his official capacity as Chairman
and President of the Export-Import
Bank of the United States,
                 Defendants-Appellees.



     Appeal from the United States District Court
        for the Northern District of California
    Saundra B. Armstrong, District Judge, Presiding

       Argued and Submitted November 13, 2017
               San Francisco, California

                   Filed June 28, 2018
2         CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK

    Before: Ronald M. Gould and Mary H. Murguia, Circuit
        Judges, and James E. Gritzner, * District Judge.

                   Opinion by Judge Gritzner


                          SUMMARY **


           Environmental Law / Mootness / Standing

    The panel affirmed the district court’s grant of summary
judgment in favor of the Export-Import Bank of the United
States, and its chairman, based on the plaintiff environmental
groups’ lack of standing to bring their challenge to the
Bank’s authorization of nearly $4.8 billion in financing for
two liquid natural gas projects near the Great Barrier Reef in
Australia.

    Plaintiffs sought relief based on defendants’ alleged
violations of their procedural rights under the Endangered
Species Act and the National Historic Preservation Act.

    The panel held that events subsequent to the district
court’s ruling – the completion of the projects and
disbursement of the loans - did not render plaintiffs’ claims
moot. The panel held that given the record, it was unable to
determine whether the entirety of the transaction had been


      *
      The Honorable James E. Gritzner, United States District Judge for
the Southern District of Iowa, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
     CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK            3

concluded, and defendants had not met their heavy burden
to establish mootness on appeal.

    The panel held that the plaintiffs lacked standing because
even under the relaxed redressability standards that were
properly applied by the district court, plaintiffs failed to
show that the Bank’s performance of the additional
procedures, required under the Endangered Species Act and
the National Historic Preservation Act before approving
financing of the projects, could redress the alleged
environmental injury in this case.


                        COUNSEL

Brendan Ridgely Cummings (argued), Center for Biological
Diversity, Joshua Tree, California; Miyoko Sakashita and
Emily S. Jeffers, Center for Biological Diversity, Oakland,
California; Sarah Uhlemann, Center for Biological
Diversity, Seattle, Washington; for Plaintiffs-Appellants.

Eric Allen Grant (argued) and Ellen J. Durkee, Attorneys;
John C. Cruden, Assistant Attorney General; Environment
and Natural Resources Division, United States Department
of Justice, Washington, D.C.; Lauren T. Nguyen, Senior
Counsel, Export-Import Bank of the United States,
Washington, D.C.; for Defendants-Appellees.
4    CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK

                        OPINION

GRITZNER, District Judge:

    In 2012, the Export-Import Bank of the United States
(the Ex-Im Bank) authorized nearly $4.8 billion in financing
for two liquid natural gas (LNG) projects in Queensland,
Australia, near the Great Barrier Reef (the Projects).
Plaintiffs-Appellants, environmental organizations, sued the
Ex-Im Bank and its chairman (collectively, Defendants) for
violations of the Endangered Species Act (ESA), 16 U.S.C.
§ 1531 et seq., the National Historic Preservation Act
(NHPA), 54 U.S.C. § 307101 et seq., and the Administrative
Procedure Act (APA), 5 U.S.C. § 706. Plaintiffs argue that
the Ex-Im Bank failed to follow the proper procedures set
forth in the ESA and NHPA before approving financing for
the Projects.

    On cross-motions for summary judgment, the district
court found that Plaintiffs were unable to establish that a
decision in this case would redress the Projects’
environmental harms, and thus the Plaintiffs lacked
standing. Plaintiffs appealed. Following the district court’s
ruling, work on the Projects continued, and the Ex-Im Bank
fully disbursed both of its loans—one of which has been
repaid. Defendants argue that this entire action is now moot.
We hold that the action is not moot and affirm the district
court on the question of standing.

                   I. BACKGROUND

    The Ex-Im Bank is the official export credit agency
(ECA) of the United States. Acting pursuant to federal
statute, 12 U.S.C. § 635 et seq., the Ex-Im Bank offers funds
to projects undertaken in the United States and around the
globe to support procurement of goods and services from
     CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK             5

U.S. exporters by the project sponsors. The purpose of these
efforts is to keep U.S. exporters competitive with foreign
exporters—many of whom are supported directly by foreign
governments or by foreign ECAs.

     In 2012, the Ex-Im Bank authorized nearly $4.8 billion
in financing for two LNG projects in Queensland, Australia.
For both Projects, the primary U.S. exporter was the Bechtel
Corporation, a contractor that performs engineering,
procurement, and construction work. For most Ex-Im Bank
loans, including those at issue here, disbursements are not
made until the borrower submits proof that the loan funds
will be directed to expenses for U.S. exporters pursuant to
the terms of the loan.

    In May 2012, the Ex-Im Bank authorized a $2.95 billion
direct loan (the APLNG Loan) for the Australia Pacific LNG
Project (APLNG Project), a joint venture owned and
operated by Origin Energy Limited, ConocoPhillips, and the
China Petrochemical Corporation (Sinope). The APLNG
Project     involves     “upstream”     and    “downstream”
components. The upstream component includes natural gas
wells in interior Queensland as well as pipelines to transport
the natural gas to the downstream production facility on the
coast. The downstream component, located on Curtis Island
near the town of Gladstone, Australia, includes an LNG
production facility, where natural gas is converted to a liquid
state, and facilities to transport the LNG onto oceangoing
tankers for shipping.

   The cost of the APLNG Project was estimated to be
approximately $12 billion for the downstream component
and approximately $16 billion for the upstream component.
The upstream component was not funded by the Ex-Im
Bank. The APLNG Loan thus made up approximately 25%
6    CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK

of the downstream component’s estimated costs and 10.5%
of the overall project costs.

     In December 2012, the Ex-Im Bank authorized a $1.8
billion direct loan (the QCLNG Loan) for the Queensland
Curtis LNG Project (QCLNG Project), which is owned and
operated by BG Energy Limited. The QCLNG Project has
separate upstream and downstream components similar to
the APLNG Project, with gas wells and pipelines in interior
Queensland and an LNG production facility and shipping
facilities on Curtis Island on the coast. As with the APLNG
Project, the upstream component of the QCLNG Project was
not funded by the Ex-Im Bank. The cost of the downstream
component of the QCLNG Project was estimated to be
approximately $9.9 billion, and the entire cost of the
QCLNG Project was estimated to be approximately
$20 billion.      Thus, the QCLNG Loan made up
approximately 18% of the downstream component’s
estimated costs and 9% of the overall project costs.

    Both Projects are located within the Great Barrier Reef
World Heritage Area. The Great Barrier Reef World
Heritage Area encompasses the world’s largest coral reef
system, representing about 10% of the world’s coral reef
area. In 1981, the Great Barrier Reef was included on the
World Heritage List in recognition of its scientific,
ecological, and aesthetic value. The habitats within the
Great Barrier Reef World Heritage Area support many
threatened and endangered species. Because the Projects
both would result in massive industrial facilities located
within this area and would also result in significantly
increased shipping nearby, the entities behind the Projects
submitted environmental analyses to the Australian
government. The Australian government approved the
Projects based on its assessment of the proposed
     CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK           7

environmental impacts and the effects of proposed
mitigation measures prior to the Ex-Im Bank’s approval of
the Projects’ respective loans. Notwithstanding Australia’s
approval of the Projects, in 2011 the World Heritage
Committee expressed “extreme concern” about LNG facility
development on Curtis Island within the Great Barrier Reef
World Heritage Area.

    The Ex-Im Bank, before approving the loans for each of
the Projects, conducted a review of the Projects’
environmental impacts, relying on the environmental impact
statements submitted to the Australian authorities as well as
other relevant documents. Plaintiffs allege that the Ex-Im
Bank did not engage in a consultation pursuant to Section 7
of the ESA, 16 U.S.C. § 1536(a)(2), and that the review the
Ex-Im Bank did perform did not satisfy the Ex-Im Bank’s
duty to take into account the Projects’ impacts on the Great
Barrier Reef World Heritage Area as required by the NHPA.
Documents in the record suggest that the Ex-Im Bank did
condition financing on certain reporting obligations that
would allow the Ex-Im Bank to ensure the Projects
continued to comply with Australian environmental law.
However, the record on appeal does not include the terms of
the loan agreements themselves, which may disclose greater
or more specific rights and obligations.

    By the time the Ex-Im Bank approved financing, each of
the Projects had already commenced. Construction of the
downstream component of the QCLNG Project—the
component partially financed by the Ex-Im Bank’s loan—
was about 46% complete by the time the Ex-Im Bank
approved its loan for that project in December 2012.
Construction for the APLNG Project was also underway
when the Ex-Im Bank authorized financing.
8    CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK

    On December 13, 2012, Plaintiffs filed suit in federal
district court challenging the Ex-Im Bank’s decisions to fund
the Projects.       Plaintiffs are non-profit organizations
dedicated to promoting the protection of wildlife and
wildlife habitats. Plaintiffs have members with various
interests in the preservation of the Great Barrier Reef World
Heritage Area and assert that the Projects will contribute
substantially to environmental degradation in that important
area. Plaintiffs allege that the Projects would harm
Plaintiffs’ members’ interest in conserving critical habitats
for various species and would reduce the area’s aesthetic
appeal. Plaintiffs’ original complaint challenged only the
Ex-Im Bank’s funding decision for the APLNG Project. On
October 4, 2013, Plaintiffs amended their complaint to
challenge the Ex-Im Bank’s funding for the QCLNG Project.
Plaintiffs requested declaratory relief and an injunction that
would compel the Ex-Im Bank to comply with the ESA’s
and NHPA’s procedural requirements.

    On March 31, 2016, the district court granted
Defendants’ Cross-Motion for Summary Judgment. The
district court found that as a threshold matter, Plaintiffs
lacked standing to pursue either of their NHPA or ESA
claims. The district court found that Plaintiffs failed to
establish redressability, necessary for standing, because
Plaintiffs did not offer a sufficient basis to determine that
there was a reasonable probability the Projects would be
halted if the Ex-Im Bank’s funding was vacated. The district
court highlighted that funding from the Ex-Im Bank
constituted a relatively small percentage of the costs of the
Projects and that the Projects had already begun before
securing Ex-Im Bank approval and had made substantial
progress to that point. The district court also noted the large
financial resources available to the principals behind the
Projects. The district court noted that another LNG project
        CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK                  9

had also gone forward on Curtis Island without receiving any
funding from the Ex-Im Bank.

    Progress continued on construction of the Projects prior
to and following the district court’s summary judgment
order. On August 23, 2017, construction was completed on
the APLNG Project. The APLNG Loan was fully disbursed
on March 30, 2017. The QCLNG Loan was fully disbursed
on December 15, 2015, and was fully repaid on July 17,
2017. 1 Both production trains for the QCLNG Project were
operational beginning in November 2015.

    Plaintiffs appeal the district court’s order granting
summary judgment based on Plaintiffs’ lack of standing.
Defendants argue that even if Plaintiffs had standing at the
outset of litigation, the case is now moot on appeal based on
the progress of the Projects, including the full disbursement
of both loans and repayment of the QCLNG loan.

                II. STANDARD OF REVIEW

    We review a district court’s summary judgment ruling
de novo. Cottonwood Envtl. Law Ctr. v. U.S. Forest Serv.,
789 F.3d 1075, 1079 (9th Cir. 2015). We must also be sure
that we possess jurisdiction at every stage of the litigation,
including when questions of mootness arise on appeal. See
Timbisha Shoshone Tribe v. U.S. Dep’t of Interior, 824 F.3d
807, 811–12 (9th Cir. 2016).




    1
       The declaration in the record states that the QCLNG Loan was
“prepaid,” but this is a typographical error; at oral argument, counsel
clarified that the QCLNG Loan had in fact been repaid.
10    CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK

                    III. DISCUSSION

     A. Mootness

    Defendants argue that even if Plaintiffs possessed
standing at the summary judgment stage before the district
court, Plaintiffs’ claims are now moot. As a threshold
question, we must address whether events subsequent to the
district court’s ruling have rendered claims moot. See Karuk
Tribe of Cal. v. U.S. Forest Serv., 681 F.3d 1006, 1017 (9th
Cir. 2012) (en banc).

    Defendants bear a “heavy burden” to establish mootness
at the appellate stage. Id. (citation and internal quotation
marks omitted). To establish mootness, Defendants must
show that “there is no longer a possibility that [Plaintiffs]
can obtain relief for [their] claim.” Timbisha Shoshone
Tribe, 824 F.3d at 812 (citation omitted). Put another way,
a case is moot on appeal “only when it is impossible for a
court to grant any effectual relief whatever to the prevailing
party.” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (quoting
Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298,
307 (2012)).

    Defendants argue that because the Projects are now
completed, the loans have been disbursed, and one loan has
been fully repaid, the Ex-Im Bank can do nothing to affect
the environmental impact of the Projects. Focusing solely
on these core allegations, it seems highly unlikely that the
Ex-Im Bank possesses the power at this point—if its loan
agreements were invalidated by a federal court—to alter the
course of the Projects.

    But it also seems possible, even if purely conjectural,
that the Ex-Im Bank could relax or diminish any remaining
contractual duties owed to it in exchange for greater
     CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK             11

environmental remediation or reporting. Defendants bear
the burden to establish that relief is not simply unlikely or
conjectural but impossible. See Timbisha Shoshone Tribe,
824 F.3d at 812. The fact that the loans have been disbursed
does not in and of itself establish that relief is impossible if
the Ex-Im Bank were sent back to the negotiating table for
the purpose of obtaining additional environmental
protection.

    At oral argument, Defendants stated that as to the
QCLNG Loan, which has been repaid, there was “no
relationship whatsoever” remaining between the Ex-Im
Bank and the QCLNG Project. But the actual loan
agreements at issue are not part of the record in this case on
appeal. That record vacuum impairs the Defendants’ ability
to meet their burden. We are therefore unable to determine
that repayment of the QCLNG Loan means that the entirety
of the transaction has been concluded. Defendants bear a
heavy burden to establish mootness on appeal—the bare
assertion is not enough under the applicable standard. See
Chinese for Affirmative Action v. Leguennec, 580 F.2d 1006,
1009 (9th Cir. 1978) (“[T]he record before us sheds no light
on the problem, and the city’s own statement of mootness
cannot support an affirmance on that ground.”). Defendants
have not met their burden to establish mootness on appeal.

   B. Standing

    The district court granted summary judgment in favor of
Defendants, concluding that Plaintiffs lacked standing.
Specifically, the district court found that Plaintiffs failed to
establish redressability due to the Ex-Im Bank’s minor role
in the development of the Projects. Plaintiffs argue that the
district court failed to apply the proper standard for cases
involving a “procedural” injury and that a favorable federal
12       CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK

court decision would provide some relief for their alleged
injuries.

    To establish constitutional standing, a plaintiff must
show it has suffered an “injury in fact,” that the injury is
“fairly traceable” to the conduct at issue in the plaintiff’s
claim, and that “it is likely, as opposed to merely speculative,
that the injury will be redressed by a favorable decision.”
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),
Inc., 528 U.S. 167, 180–81 (2000). “The party invoking
federal jurisdiction bears the burden of establishing these
elements . . . with the manner and degree of evidence
required at the successive stages of the litigation.” Lujan v.
Defs. of Wildlife, 504 U.S. 555, 561 (1992). 2 Thus, at the
summary judgment stage, a plaintiff must offer evidence and
specific facts demonstrating each element. Id.

     Plaintiffs’ injuries arise out of the construction and
continued operation of the Projects near the Great Barrier
Reef. The Ex-Im Bank, however, is not building or
operating the Projects; it only provided a portion of their
funding. The Projects, located in Australia, are being built
and operated at the direction of other entities. The Supreme
Court has observed that it is more difficult to establish
causation or redressability in situations where “a plaintiff’s
asserted injury arises from the government’s allegedly
unlawful regulation (or lack of regulation) of someone else.”
Id. at 562 (emphasis in original). Where an essential element

     2
      The parties do not dispute that Plaintiffs established an injury in
fact. While the district court’s order and the discussion herein focus
primarily on redressability, causation and redressability “are two sides
of the same coin,” Animal Legal Def. Fund v. Veneman, 469 F.3d 826,
835 (9th Cir. 2006), vacated on other grounds, 490 F.3d 725 (9th Cir.
2007) (en banc), and are often addressed in conjunction, see Nat. Res.
Def. Council v. E.P.A., 542 F.3d 1235, 1245 (9th Cir. 2008).
     CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK             13

of standing depends on the reaction of a third party to the
requested government action or inaction, “it becomes the
burden of the plaintiff to adduce facts showing that those
choices have been or will be made.” Id. This is not a
requirement for heightened scrutiny in such situations but an
observation of what facts are logically necessary to allege or
prove (depending on the stage of the litigation) that a
favorable federal court ruling will ameliorate the claimed
injury, making the dispute one that is “appropriately
resolved through the judicial process.” Cf. id. at 560
(quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)).

    Pivotal to the analysis herein, Plaintiffs seek relief based
on Defendants’ alleged violations of procedural rights under
the ESA and NHPA. Plaintiffs bringing procedural-rights
claims can establish standing “without meeting all the
normal standards for redressability and immediacy.” Id. at
572 n.7. Specifically, a plaintiff pursuing violations of
procedural rights need not establish the likelihood that the
agency would render a different decision after going through
the proper procedural steps. Id.; see also Citizens for Better
Forestry v. U.S. Dep’t of Agric., 341 F.3d 961, 976 (9th Cir.
2003) (“A petitioner who asserts inadequacy of a
government agency’s environmental studies . . . need not
show that further analysis by the government would result in
a different conclusion.” (alteration in original) (citation and
internal quotation marks omitted)). Instead, “a litigant need
only demonstrate that he has a procedural right that, if
exercised, could protect his concrete interests and that those
interests fall within the zone of interests protected by the
statute at issue.” Cottonwood, 789 F.3d at 1083–84 (quoting
Nat. Res. Def. Council v. Jewell, 749 F.3d 776, 783 (9th Cir.
2014) (en banc)).
14   CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK

    Despite this relaxed standard, a claim still lacks
redressability if the plaintiff will nonetheless suffer the
claimed injury if a court rules in its favor. Salmon Spawning
& Recovery All. v. Gutierrez, 545 F.3d 1220, 1227 (9th Cir.
2008). In cases where the alleged injury in fact is caused by
a third party, a plaintiff must establish that the hoped-for
substantive action on the part of the government could alter
the third party’s conduct in a way that redresses the injury in
fact. See Pub. Citizen v. Dep’t of Transp., 316 F.3d 1002,
1017–18 (9th Cir. 2003), rev’d on other grounds, 541 U.S.
752 (2004) (“Nevertheless, we find dispositive the lower
threshold for causation in procedural injury cases, which
often involve third parties whose independent actions are
necessary for constitutional injury to occur.”).

    Our prior decisions illustrate the operation of this relaxed
standard in cases where the agency defendant had clear
regulatory authority over the third party who more directly
caused the plaintiff’s injury in fact. In such cases, the
plaintiff’s task of showing that the requested relief could
affect the conduct of third parties is fairly straightforward.
For example, in Public Citizen, the plaintiffs’ injuries in fact
(harms arising from increased emissions from foreign
trucks) were caused directly by third-party foreign truck
operators, and the defendant agency was responsible for
granting or denying permits to allow those foreign truck
operators to operate in the United States. Id. at 1012–13,
1018. Applying the relaxed standard for procedural-injury
claims, we held that a change in agency decisionmaking
(from granting the permits to denying the permits, even
temporarily) would necessarily determine whether foreign
truck operators would then operate in the relevant areas of
the United States. Id. at 1019. In other words, the link
between the government action and the actions of third
parties that would redress the injuries in fact was clear and
     CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK            15

direct. See also Ctr. for Biological Diversity v. Mattis,
868 F.3d 803, 808, 818–20 (9th Cir. 2017) (finding
redressability in a challenge to Department of Defense
approval of “location, construction, and specifications for a
military base in Okinawa, Japan”); W. Watersheds Project v.
Kraayenbrink, 632 F.3d 472, 476–77 (9th Cir. 2011)
(finding redressability in a challenge to regulations
controlling third-party actions on federal grazing lands); Nat.
Res. Def. Council v. E.P.A., 542 F.3d 1235, 1240–41, 1245–
46 (9th Cir. 2008) (finding redressability in a challenge to an
agency decision not to promulgate new regulations covering
construction industry).

     Other cases involving the relaxed standard for
redressability involved an agency defendant that was in
some way an integral participant in a third-party’s allegedly
harmful action. In Natural Resources Defense Council v.
Jewell, the agency defendant managed a California water
storage and distribution system and entered into water-rights
contracts with third parties. 749 F.3d at 780. The plaintiffs
sought an injunction requiring procedural compliance and
ultimately renegotiation of the challenged contracts. Id. at
781. We held that the plaintiffs had standing to make a
procedural claim against the agency. Id. at 782–83. Though
we did not specifically address the likelihood that third-party
water rights holders would accept new contracts with
stronger environmental terms, the ESA issue only arose
because the agency had decided to renew the contracts in the
first place. See id. at 785. But for the agency’s actions, the
alleged injury in fact never would have arisen.

    The Ex-Im Bank has a statutory duty to take into account
the potential beneficial and adverse environmental effects of
goods and services for which support is requested and to
withhold financing for environmental reasons. 12 U.S.C.
16   CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK

§ 635i-5(a)(1)–(2). Plaintiffs also point to evidence in the
record that here the Ex-Im Bank requested environmental
information, reports, and updates from the Projects’
proponents, who were cooperative in the environmental
planning process.

    Yet, unlike the cases discussed above where a federal
agency has direct regulatory authority over the relevant third
party, here the Bank’s authority to alter the Projects once
approved would be implemented through financing
conditions. Noticeably absent from the record in this case
are the funding contracts themselves, which might provide
evidence of what action could be taken by the Ex-Im Bank
to alter the course of the Projects, if the Bank were to
perform the procedures that are required under the NHPA
and the ESA.

    Moreover, Plaintiffs have not established that the Ex-Im
Bank was a necessary party without whom the Projects
would not have been realized. The Projects were already
underway before the Ex-Im Bank committed financing, and
the Ex-Im Bank provided only a minority portion of the
Projects’ financing.      Plaintiffs point to Ex-Im Bank
memoranda for each Project stating that the Ex-Im Bank
perceived its support to be needed for each Project. These
memoranda refer to limited financing capacity in the capital
markets and also state that at least one other foreign ESA
was already involved in financing each Project. Plaintiffs
also point to the sheer size of the loans and their proportion
of the financing for the downstream components of the
Projects, arguing that the Ex-Im Bank had the power to
impose additional environmental conditions on the Projects.
However, the fact that both Projects were already underway
by the time funding from the Ex-Im Bank was authorized—
nearly halfway complete in the case of the QCLNG
     CTR. FOR BIOLOGICAL DIVERSITY V. EX-IM BANK            17

Project—suggests that the Projects did not rely on Ex-Im
Bank financing. The record shows that the Projects’ joint
venture partners possessed considerable financial resources,
as did other lenders in the capital markets and other ECAs
that would have supported the Projects in exchange for the
Projects’ procurement from non-U.S. companies. One other
LNG Project on Curtis Island went forward with financing
by ECAs from Australia, Canada, and Italy—not the Ex-Im
Bank. The Ex-Im Bank itself stated it believed that
financing for the Projects, if not provided by the Ex-Im
Bank, would have been provided by foreign ECAs or
governments.

   Even under the relaxed redressability standards that are
properly applied here, on these facts Plaintiffs have failed to
show that performance of the additional procedures required
under the NHPA and the ESA could redress the alleged
environmental injury in this case.

                    IV. CONCLUSION

    We hold that Plaintiffs failed to meet their burden to
establish redressability and thus lack standing. We affirm
the district court’s grant of summary judgment in favor of
Defendants.

   AFFIRMED.